DETAILED ACTION
This non-final Office action is responsive to amendments filed July 19th, 2022. Claims 1, 6, 10, 14, and 20 have been amended. Claim 13 has been cancelled. Claims 1-12 and 14-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/22 has been entered.
Response to Amendments

Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.
Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC 103 filed 7/19/22 have been fully considered but they are not persuasive. 
On pages 10-11 of the provided remarks, Applicant argues that the amended claim limitations overcome the cited prior art of record. Specifically, on pages 10-11 of the provided remarks, Applicant argues “While the Office Action alleges on page 24 that Barlow teaches assigning a staff member in closest proximity to a guest requesting assistance, there is no disclosure that a casino employee is assigned a task from a patron engagement campaign based on three different considerations, including the current location of the casino employee mobile device, a quantity of tasks assigned to the selected casino employee, and either or both of a patron satisfaction ranking or an employee history with the patron. Furthermore, none of the other cited art Lutnick, Block, Pennington, or Saenz, either alone or in combination, teach these features of Claim 1 as amended.” Examiner asserts that the disclosure of Barlow per Paragraph 0020 of assigning the staff member in closes proximity as analogous to the “current location of the casino employee mobile device” as the staff member assigned is carrying and utilizing the mobile device as cited in Paragraphs 0018 and 0020. To address the additional considerations regarding assignment of casino employees, Examiner cites Acres (U.S 2014/0370989 A1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barlow (U.S 2017/0061442 A1) in view of Lutnick (U.S 2010/0211431 A1) in view of Block (U.S 2011/0183732 A1) in view of Pennington (U.S 2009/0055204 A1) in view of Acres (U.S 2014/0370989 A1).
Claims 1 and 6
Regarding Claim 1, Barlow discloses the following:
A casino patron engagement system comprising [see at least Paragraph 0002 for reference to the system for service tracking and provisioning using beacons; Paragraph 0010 for reference to the system being used as a service at casinos]
a server configured to securely communicate with a casino employee mobile device [see at least Paragraph 0054 for reference to the computing device being a server located on the property; Paragraph 0023 for reference to the network being used to allow the mobile device and the remote computing device to communicate in order to allow hotel staff to provide services to a user]
the casino employee mobile device is loaded with an employee application and configured to search for a casino patron mobile profile beacon that is outputted by a mobile device [see at least Paragraph 0014 for reference to the mobile device including an application and a receiver that allows the mobile device to receive signals from a plurality of beacons; Paragraph 0018 for reference to the staff receiving notifications on their own mobile device or via another device or system; Paragraph 0020 for reference to the management issuing mobile devices to staff to monitor staff movements and increase security]
the casino patron mobile device is loaded with a casino mobile patron profile application [see at least Paragraph 0014 for reference to the mobile device including an application and a receiver that allows the mobile device to receive signals from a plurality of beacons in which the signals include beacon identifiers and each of the beacons transmit a signal that contains a unique beacon identifier] 
the server further configured to receive from the casino employee mobile device profile ID data that is obtained by the casino employee mobile device as a result of detecting the casino patron mobile profile beacon [see at least Paragraph 0012 for reference to the application on the customer’s mobile device allowing the creation of a user profile that stores information about the customer to allow staff to customize services and products to the customer; Paragraph 0047 for reference to the user data including a user profile which can be created by a user, operator of the remote computing device or the property; Paragraph 0022 for reference to the mobile device sending a push notification to hotel staff including information from a user profile] 
the server further configured to send to the casino employee mobile device casino employee achievement measurement data displayable by the casino employee mobile device [see at least Paragraph 0060 for reference to the property profile containing a list of services available and can be displayed on the user interface; Paragraph 0061 for reference to the remote computing device displaying a list of tasks for the staff member to perform near or at the location; Paragraph 0062 for reference to the selection of the task for completion being received by the remote device of the staff member; Paragraph 0063 for reference to the service request being transmitted to the mobile device; Paragraph 0064 for reference to the property profile being updated based on the fulfilment of the maintenance request; Examiner notes the property profile containing the list of fulfilled maintenance requests as analogous to the employee achievement measurement data]  
the server further configured to, responsive to receipt of the profile ID data from the casino employee mobile device, send to the casino employee mobile device patron profile data associated with the profile ID data [see at least Paragraph 0072 for reference to the request from the customer including user data that may be relevant for performance of the service and the location of the computing device within the matrix of beacons; Paragraph 0012 for reference to staff at the casino using information from a user profile to deliver services to the customer; Paragraph 0018 for reference to the staff receiving notifications on their own mobile device or via another device or system] 
the patron profile data enables the employee application to cause a display device of the casino employee mobile device to display patron profile information comprising an image of the casino patron and a name of the casino patron in association with proximity information received from the casino patron mobile profile beacon to enable the casino employee to have information for interaction with the casino patron [see at least Paragraph 0020 for reference to the hotel guest or customer requesting assistance or service at a particular location, locations of staff may be quickly viewed and a staff member in closest proximity being identified and instructed to provide the guest the requested assistance; Paragraph 0061 for reference to the remote computing device displaying a list of tasks for the staff member to perform near or at the location; Paragraph 0056 for reference to the mobile device downloading a user profile for the user of the mobile device that is specific to the property]
the server further configured to assign a task of one or more of the patron engagement campaigns associated with the casino patron to a selected casino employee based at least in part on (1) a current location of a casino employee mobile device associated with the selected casino employee [see at least Paragraph 0020 for reference to if a guest or patron requests assistance or service at a particular location, locations of hotel staff may be quickly viewed and a staff member in closest proximity may be identified and instructed to provide the guest or patron the requested assistance or service; employees are issued mobile devices by management to monitor staff movements and increase security]
While Barlow discloses the above limitations, it does not disclose the mobile device ability to automatically output a beacon including broadcast packets receivable and identifiable by the mobile device; the patron profile information comprising a floor map, an employee location indicator displayed on the floor of the map and representing the current location of the casino employee mobile device, a patron location indicator displayed on the floor map and representing a current location of the casino patron mobile device, or that the patron location indicator being user-selectable to display the information for interaction with the casino patron; the patron location indicator identifying a priority level of a casino patron relative to other casino patrons and a priority level of each of a plurality of patron engagement campaigns associated with the casino patron; display the information for completing the plurality of patron engagement campaigns associated with each of the plurality of casino patrons; the server further configured to assign a task of one or more of the patron engagement campaigns associated with the casino patron to a selected casino employee based at least in part on (2) a quantity of tasks assigned to the selected casino employee relative to other casino employees, and at least one of (3a) a patron satisfaction ranking associated with the selected casino employee or (3b) an employee history associated with the casino patron and the selected casino employee.
However, Lutnick discloses the following:
configured to automatically output the beacon including broadcast packets receivable and identifiable by the casino employee mobile device [see at least Paragraph 0085 for reference to the beacon emitting a continuous, periodic, sporadic, or other type of signal or emit a signal when triggered by the presence of another device; Paragraph 0085 for reference to beacon having a sole function of broadcasting a reference signal; Paragraph 0090 for reference to a device receiving a signal from a beacon of a known location; Figure 1 and related text regarding item 140 ‘Beacon’]
beacon outputted by the mobile device [see at least Paragraph 0085 for reference to the term “beacon” being used to describe a device which generates a signal which may be used as a reference signal by another device or person, e.g., so that the other device may determine its own location or position; Paragraph 0090 for reference to the system using the arrival times of signals from various beacons to deduce the device location; Paragraph 0116 for reference to beacons being a part of the positioning system which is used by the mobile gaming devices to determine their positions by emitting a signal throughout the casino; Figure 1 and related text regarding item 140 ‘Beacon’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the casino patron engagement system of Barlow to include the mobile device beacon output and receipt of profile from a beacon of Lutnick. Doing so would allow a mobile gaming device to triangulate its own position within the casino, as stated in Lutnick (Paragraph 0116). This would allow the customer’s location within the property to be known and the staff can deliver service to the customer quickly, as stated by Barlow (Paragraph 0011).

While the combination of Barlow and Lutnick disclose the limitations above, they do not disclose the patron profile data enables the employee application to cause a display device of the employee mobile device to display patron profile information comprising an image of the casino patron and a name of the casino patron; the patron profile information comprising a floor map, an employee location indicator displayed on the floor of the map and representing the current location of the casino employee mobile device, a patron location indicator displayed on the floor map and representing a current location of the casino patron mobile device, or that the patron location indicator being user-selectable to display the information for interaction with the casino patron; the patron location indicator identifying a priority level of a casino patron relative to other casino patrons and a priority level of each of a plurality of patron engagement campaigns associated with the casino patron; display the information for completing the plurality of patron engagement campaigns associated with each of the plurality of casino patrons; and the server further configured to assign a task of one or more of the patron engagement campaigns associated with the casino patron to a selected casino employee based at least in part on (2) a quantity of tasks assigned to the selected casino employee relative to other casino employees, and at least one of (3a) a patron satisfaction ranking associated with the selected casino employee or (3b) an employee history associated with the casino patron and the selected casino employee.. 
However, Block discloses the following:
the patron profile data enables the employee application to cause a display device of the employee mobile device to display patron profile information comprising an image of the casino patron and a name of the casino patron [see at least Paragraph 0037 for reference to the casino monitoring module scanning a picture of the person and determining their location on the casino floor; Paragraph 0083 for reference to the system obtaining patron information including account information which can indicate patron’s name, account balances, recent player activity, social contact information, transaction history, etc.; Figure 2 and related text regarding the picture of the patron being displayed]
the patron profile information comprises: a floor map [see at least Paragraph 0119 for reference to the computer of the account based casino monitoring system presenting player identity information including setting indicating a patron’s preferences regarding the casino floor map; Figure 7 and related text regarding the patron settings for the casino floor map] 
an employee location indicator displayed on the floor map and representing a current location of the casino employee mobile device [see at least Paragraph 0084 for reference to the system accessing information from security devices and sensor to track location of dealers and other staff; Paragraph 0086 for reference to the system presenting relation information on the virtual map; Figure 7 and related text regarding item 726 patron display settings in which patrons and select ‘show staff’ on their map display options] 
a patron location indicator displayed on the floor map and representing a current location of the casino patron mobile device [see at least Paragraph 0076 for reference to the system recording information (e.g., patron movements) of casino patrons; Paragraph 0078 for reference to the system generating virtual objects depicting the casino floor objects by utilizing avatars and pre-selected icons and images; Paragraph 0079 for reference to the system determining the location of the casino floor objects in relation to their position on the casino floor; Paragraph 0080 for reference to the inserting the virtual objects onto a virtual floor layout map creating a virtual casino floor map] 
the patron location indicator being user-selectable to display the information [see at least Paragraph 0060 for reference to the monitoring server presenting selectable overlay objects on the map with cause pop-up displays to appear with information related to any of the virtual objects including information from identification cards carried by a patron or staff members in the casino; Paragraph 0083 for reference to the system obtaining patron information including account information which can indicate patron’s name, account balances, recent player activity, social contact information, transaction history, etc.] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the casino patron engagement system of Barlow and Lutnick to include the interactive casino floor map, current location of both the casino employee and patron mobile device functionality of Block. Incorporating the interactive casino floor map with current locations of employees and patrons assists casino technicians, security, and other staff who are regularly concerned with monitoring potential problems within a casino, as stated in Block (Paragraph 0053). 

While the combination of Barlow, Lutnick, and Block disclose the limitations above, they do not disclose the patron location indicator identifying a priority level of a casino patron relative to other casino patrons and a priority level of each of a plurality of patron engagement campaigns associated with the casino patron; display the information for completing the plurality of patron engagement campaigns associated with each of the plurality of casino patrons; or the server further configured to assign a task of one or more of the patron engagement campaigns associated with the casino patron to a selected casino employee based at least in part on (2) a quantity of tasks assigned to the selected casino employee relative to other casino employees, and at least one of (3a) a patron satisfaction ranking associated with the selected casino employee or (3b) an employee history associated with the casino patron and the selected casino employee..
However, Pennington discloses the following:
the patron location indicator identifying a priority level of the casino patron relative to other casino patrons and a priority level of each of a plurality of patron 2Response to Final Office Action of February 21, 2020 Application No. 15/672,863engagement campaigns associated with the casino patron [see at least Paragraph 0083 for reference to patrons being ranked and/or categorized based on their value to the casino and different levels of service/attention/comps being provided for patrons having different levels of value; Paragraph 0089 for reference to an icon, pattern, or color being associated with a player/patrons category or rank, e.g., overlaid on a real-time display of a map] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify patron location indicator of Block to include the priority level of Pennington. Including priority level within the patron indicator would assist in identifying certain groups of patrons identified as especially valuable to the casinos and provide a higher level of service to such patrons, as stated by Pennington (Paragraph 0005).  

While the combination of Barlow, Lutnick, Block, and Pennington disclose the limitations above, they do not disclose the information displayed involving completing the plurality of patron engagement campaigns associated with each of the plurality of casino patrons or the server further configured to assign a task of one or more of the patron engagement campaigns associated with the casino patron to a selected casino employee based at least in part on (2) a quantity of tasks assigned to the selected casino employee relative to other casino employees, and at least one of (3a) a patron satisfaction ranking associated with the selected casino employee or (3b) an employee history associated with the casino patron and the selected casino employee.
However, Acres discloses the following:
display the information for completing the plurality of patron engagement campaigns associated with each of the plurality of casino patrons [see at least Paragraph 0087 for reference to the Complete button which, if the employee successfully completes the job, slides the switch to the top and presses the Complete button which stops the completion timer with that time being stored in the employee record; Paragraph 0093 for reference to the employee indicating on a screen that a task is complete in connection with patron calls; Figure 8 and related text regarding an employee completion screen; Figure 16 and related text regarding the screen associated with users showing the number of calls deferred, quit, and completed]
the server further configured to assign a task of one or more of the patron engagement campaigns associated with the casino patron to a selected casino employee based at least in part on (1) a current location of a casino employee mobile device associated with the selected casino employee, (2) a quantity of tasks assigned to the selected casino employee relative to other casino employees, and at least one of (3a) a patron satisfaction ranking associated with the selected casino employee or (3b) an employee history associated with the casino patron and the selected casino employee [see at least Paragraph 0132 for reference to the section associations shown in Table 2, i.e., dispatch of employees is based on location (and of course qualification to do the job) as determined by the geo-location service instead of Table 2; Paragraph 0137 for reference to the system prioritizing events based on player identity and how busy agents currently are at serving other events; Paragraph 0137 for reference to the system determining that the player has had favorable interactions with one of the available agents in the past and the system assigning the task to the agent; Paragraph 0137 for reference to the system containing a database of all casino employees, their qualifications, training, and history of performance in resolving prior events; Paragraph 0137 for reference to the system consulting the database to determine priority by seeing how well the employee has resolved such calls in general, whether the employee has resolved a call for this player in the past, and, if so, how well he or she resolved the call and what, if any, survey response was made] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the information and task assignment of Barlow to include the completion and assignment based on number of tasks and employee history of Acres. Doing so would provide prioritization among the casino guests who should be accorded faster and/or higher levels of service and personalization of all services provided to the extent possible, as stated in Acres (Paragraph 0007). 

With respect to the system claim 6 substantially similar limitations to those of the system claim 1 rejected above. These claims are rejected for substantially the same reasons given above. 
Claims 2 and 7
While the combination of Barlow, Lutnick, Block, Pennington, and Acres disclose the limitations above, Barlow does not disclose the information for completing the plurality of patron engagement campaigns associated with each of the plurality of casino patrons includes patron statuses.
However, Acres discloses the following:
information for completing the plurality of patron engagement campaigns associated with the casino patron include patron status [see at least Paragraph 0061 for reference to the computers being used to monitor the status of service calls on the casino floor; Paragraph 0077 for reference to the system having 5 call status screens that can be presented to a user; Figure 14 and related text regarding the Casino Dashboard used by employees to monitor the status of calls and tasks] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the information of Barlow to include the status of Acres. Doing so would permit the user to monitor status of employees, calls, and tasks, and to change assignments when necessary or desirable, as stated in Acres (Paragraph 0095).

With respect to the system claim 7 substantially similar limitations to those of the system claim 2 rejected above. These claims are rejected for substantially the same reasons given above.
Claim 3
While the combination of Barlow, Lutnick, Block, Pennington, and Acres disclose the limitations above, Barlow does not disclose the server being configured to track data regarding a casino employee interaction with the casino patron.
However, Acres discloses the following:
the server is further configured to track data regarding a casino employee interaction with the casino patron [see at least Paragraph 0137 for reference to the system determining that the player has had favorable interactions with one of the available agents in the past and the system assigning the task to the agent; Paragraph 0137 for reference to the system containing a database of all casino employees, their qualifications, training, and history of performance in resolving prior events]
Before the effective filing date, it would have been obvious to one or ordinary skill to modify the casino patron engagement system of Barlow with the server configuration to include the interaction data of Acres. Doing so would provide prioritization among the casino guests who should be accorded faster and/or higher levels of service and personalization of all services provided to the extent possible, as stated in Acres (Paragraph 0007).
Claim 4
While the combination of Barlow, Lutnick, Block, Pennington, and Acres disclose the limitations above, regarding Claim 4, Barlow discloses the following:
the server is further configured to receive data regarding a casino employee service rendered for the casino patron [see at least Paragraph 0062 for reference to the service selection being rendered by the guest in which the request is received by a mobile device; Paragraph 0064 for reference to the service request being transmitted to the staff; Figure 4 for reference to item 414 ‘service request received’ and item 416 ‘service request transmitted’; Paragraph 0010 for reference to the visitors at various establishments including both hotels and casinos utilizing the following services; Examiner notes system functionality in service environments including both hotels and casinos]
Claim 5
While the combination of Barlow, Lutnick, Block, Pennington, and Acres disclose the limitations above, regarding Claim 5, Barlow discloses the following:
the server is further configured to receive data generated from a casino employee input of data for adding to the patron profile [see at least Paragraph 0064 for reference to the profiles of the users being updated in which the mobile device after receiving a service request can update the user profile to reflect the requested service; Figure 4 for reference to item 418 ‘update profiles’; Paragraph 0048 for reference to the user profile being updated by the user or the operator of the remote computing device or the property]
Claim 8
While the combination of Barlow, Lutnick, Block, Pennington, and Acres discloses the limitations above, the combination does not disclose the patron profile information including the casino patrons in an ordered list. 
However, Acres discloses the following:
the patron profile information includes the plurality of casino patrons in an ordered list [see at least Paragraph 0129 for reference to the system managing a database on known players and the casino determining the shared characteristics of high-value players; Paragraph 0139 for reference to the system determining that player’s importance is high; Paragraph 0140 for reference to the system determining that the event involves a lower-priority player]
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the casino engagement system of Barlow to include the patron information of Acres. Doing so would provide prioritization among the casino guests who should be accorded faster and/or higher levels of service and personalization of all services provided to the extent possible, as stated in Acres (Paragraph 0007).
Claim 9
While the combination of Barlow, Lutnick, Block, Pennington, and Acres discloses the limitations above, the combination does not disclose the information for the interaction with the casino patrons including one or more visual cues applied to the patron list to assist the casino employee in recognizing and understanding the relative value of interacting with the casino patrons in the ordered list. 
However, Acres discloses the following:
the information for completing the plurality of patron engagement campaigns associated with each of the plurality of casino patrons includes one or more visual cues applied to the ordered list to assist the casino employee in recognizing and understanding the relative value of interacting with the plurality of casino patrons in the ordered list [see at least Paragraph 0107 for reference to each call being displayed with an indicator which is colored green, yellow, or red according to the color scheme based on how long the call has been pending; Paragraph 0153 for reference to each call listed including an icon of a human figure which corresponds to a user who has been offered or accepted a call generated by the system in which the icon color indicates whether the user has completed the call; Figure 19 and related text regarding item 184 & 186 ‘indicators’] 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the casino engagement system of Barlow to include the visual cue information of Acres. Doing so would provide prioritization among the casino guests who should be accorded faster and/or higher levels of service and personalization of all services provided to the extent possible, as stated in Acres (Paragraph 0007).
Claim 20
While the combination of Barlow, Lutnick, Block, Pennington, and Acres disclose the limitations above, Barlow does not disclose the information for interaction with the casino patron include a first icon identifying the casino patron's player tracking card level or type, a second icon identifying the casino patron's estimated emotional state, a quantity of times a casino employee has engaged the casino patron, and a list of the casino patron's active patron engagement and intervention campaigns.
However, Block discloses the following:
the information for interaction with the casino patron includes a first icon identifying the casino patron's player tracking card level or type [see at least Paragraph 0078 for reference to the system utilizing pre-selected icons and images to depict casino floor objects; Paragraph 0063 for reference to the monitoring server including an identification unit configured to detect identifying information from patron ID cards; Examiner notes patron ID cards as ‘casino patron player tracking card level or type’] 
a second icon identifying the casino patron [see at least Paragraph 0078 for reference to the system utilizing pre-selected icons and images to depict casino floor objects including casino patrons; Paragraph 0102 for reference to the mobile device presenting an image of the casino floor showing casino objects, such as patrons, machines, walk-ways, doors, or other real-life objects; Paragraph 0119 for reference to the computer presenting identifiers to a user which can be avatars, icons, or other graphics, selected by the social contacts or the patron, to indicate how the Social contact can be indicated on a casino floor map; Figure 6 and related text regarding item 610 which displays patrons on the casino floor; Figure 7 and related text regarding item 717 ‘identifiers’] 
identifying the casino patron's estimated emotional state [see at least Paragraph 0120 for reference to the video camera being used to determine a person's identity, their demeanor, their facial expressions, their mood, their activities, their eye focus, etc.; Paragraph 0126 for reference to the system referring to a history of a player’s recent activities to analyze and determine the player’s mood] 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the casino patron engagement system of Barlow to include icon interaction of Block. Doing so would allow pop-up displays to appear with information related to any of the virtual objects, as stated by Block (Paragraph 0060). Including the identification of the casino patron and their estimated emotional state within the pop-up display would provide the assisting employee helpful information to ensure a positive interaction with patrons. 

While Block discloses the limitations above, it does not disclose the information for interaction including the quantity of times a casino employee has engaged the casino patron or a list of the casino patron’s active patron engagement and intervention campaigns. 
However, Acres discloses the following: 
a quantity of times a casino employee has engaged the casino patron [see at least Paragraph 0137 for reference to the system determining that the player has had favorable interactions with one of the available agents in the past and the system assigning the task to the agent; Paragraph 0137 for reference to the system containing a database of all casino employees, their qualifications, training, and history of performance in resolving prior events; Paragraph 0137 for reference to the system consulting the database to determine priority by seeing how well the employee has resolved such calls in general, whether the employee has resolved a call for this player in the past, and, if so, how well he or she resolved the call and what, if any, survey response was made]
a list of the casino patron's active patron engagement and intervention campaigns [see at least Paragraph 0078 for reference to the Pending Call screen being presented to employees; Paragraph 0152 for reference to the call list panel including the number of active calls being listed by category: All, Unserviced, By Section, and By Type; Figure 6 and related text regarding the Pending Call screen; Figure 24 and related text regarding item 204 ‘call list panel’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the icons of Block to include the amount of engagements and campaign lists of Acres. Doing so would provide prioritization among the casino guests who should be accorded faster and/or higher levels of service and personalization of all services provided to the extent possible, as stated in Acres (Paragraph 0007).

Claims 10-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barlow (U.S 2017/0061442 A1) in view of Lutnick (U.S 2010/0211431 A1) in view of Acres (U.S 2014/0370989 A1) in view of Gililand (U.S 8,460,090 B1) in view of Block (U.S 2011/0183732 A1) in view of Pennington (U.S 2009/0055204 A1).
Claim 10
Regarding Claim 10, Barlow discloses the following:
A casino patron engagement system comprising [see at least Paragraph 0002 for reference to the system for service tracking and provisioning using beacons; Paragraph 0010 for reference to the system being used as a service at casinos]
a server configured to securely communicate with a plurality of casino employee mobile devices [see at least Paragraph 0054 for reference to the computing device being a server located on the property; Paragraph 0023 for reference to the network being used to allow the mobile device and the remote computing device to communicate in order to allow hotel staff to provide services to a user]
each of the casino employee mobile device is loaded with an employee application and configured to search for casino patron mobile profile beacons that are outputted by a plurality of mobile devices of a plurality of casino patrons [see at least Paragraph 0014 for reference to the mobile device including an application and a receiver that allows the mobile device to receive signals from a plurality of beacons; Paragraph 0018 for reference to the staff receiving notifications on their own mobile device or via another device or system; Paragraph 0020 for reference to the management issuing mobile devices to staff to monitor staff movements and increase security]
the casino patron mobile device is loaded with a casino mobile patron profile application [see at least Paragraph 0014 for reference to the mobile device including an application and a receiver that allows the mobile device to receive signals from a plurality of beacons in which the signals include beacon identifiers and each of the beacons transmit a signal that contains a unique beacon identifier] 
the server further configured to receive from the casino employee mobile devices profile ID data that is obtained by the casino employee mobile device as a result of detecting the mobile profile beacons outputted by the casino patron mobile devices [see at least Paragraph 0012 for reference to the application on the customer’s mobile device allowing the creation of a user profile that stores information about the customer to allow staff to customize services and products to the customer; Paragraph 0047 for reference to the user data including a user profile which can be created by a user, operator of the remote computing device or the property; Paragraph 0022 for reference to the mobile device sending a push notification to hotel staff including information from a user profile]
the server further configured to send to the casino employee mobile device casino employee achievement measurement data displayable by the casino employee mobile device [see at least Paragraph 0060 for reference to the property profile containing a list of services available and can be displayed on the user interface; Paragraph 0061 for reference to the remote computing device displaying a list of tasks for the staff member to perform near or at the location; Paragraph 0062 for reference to the selection of the task for completion being received by the remote device of the staff member; Paragraph 0063 for reference to the service request being transmitted to the mobile device; Paragraph 0064 for reference to the property profile being updated based on the fulfilment of the maintenance request; Examiner notes the property profile containing the list of fulfilled maintenance requests as analogous to the employee achievement measurement data]
assign a first one of a plurality of casino employee mobile devices an engagement task of the patron engagement campaign based at least in part on (1) a location of the first casino employee mobile, (2) a quantity of tasks assigned to the selected casino employee relative to other casino employees, and at least one of (3a) a patron satisfaction ranking associated with the selected casino employee or (3b) an employee history associated with the casino patron and the selected casino employee [see at least Paragraph 0020 for reference to if a guest or patron requests assistance or service at a particular location, locations of hotel staff may be quickly viewed and a staff member in closest proximity may be identified and instructed to provide the guest or patron the requested assistance or service; employees are issued mobile devices by management to monitor staff movements and increase security]
assign a second one of the plurality of casino employee mobile devices an intervention task of the patron intervention campaign based at least in part on (1) a location of the first casino employee mobile [see at least Paragraph 0020 for reference to if a guest or patron requests assistance or service at a particular location, locations of hotel staff may be quickly viewed and a staff member in closest proximity may be identified and instructed to provide the guest or patron the requested assistance or service; employees are issued mobile devices by management to monitor staff movements and increase security]
While Barlow discloses the above limitation regarding the current invention it does not disclose it does not disclose the mobile device ability to automatically output a casino patron profile beacon including broadcast packets receivable and identifiable by the mobile device; the server configured to responsive to an occurrence of a patron engagement campaign initialization event for a first casino patron, initialize a patron engagement campaign for the first casino patron assign a first one of a plurality of casino employee mobile devices an engagement task of the patron engagement campaign based at least in part on (2) a quantity of tasks assigned to the selected casino employee relative to other casino employees, and at least one of (3a) a patron satisfaction ranking associated with the selected casino employee or (3b) an employee history associated with the casino patron and the selected casino employee; the server, responsive to an occurrence of a patron intervention campaign initialization event for a second casino patron of the plurality of casino patrons based on an estimated emotional state of the second casino patron, initialize a patron intervention campaign for the second casino patron and assign a second one of the plurality of casino employee mobile devices an intervention task of the patron intervention campaign based at least in part on (2) a quantity of tasks assigned to the selected casino employee relative to other casino employees, and at least one of (3a) a patron satisfaction ranking associated with the selected casino employee or (3b) an employee history associated with the casino patron and the selected casino employee; the patron profile data enables the employee application to cause a display device of the employee mobile device to display patron profile information comprising an image of the casino patron and a name of the casino patron; enable the first casino employee mobile device to display a floor map comprising an employee location indicator representing a current location of the first casino employee mobile device and a patron location indicator representing a current location of a first casino patron mobile device of the first casino patron; the patron location indicator being user- selectable to display information for interaction with the first casino patron; assign a higher priority to the patron intervention campaign for the second casino patron than the patron engagement campaign for the first casino patron; wherein the higher priority is graphically indicated on the floor map via the patron location indicator for the first casino patron and a patron location indicator for the second casino patron. 
However, Lutnick discloses the following:
configured to automatically output the beacon including broadcast packets receivable and identifiable by the casino employee mobile device [see at least Paragraph 0085 for reference to the beacon emitting a continuous, periodic, sporadic, or other type of signal or emit a signal when triggered by the presence of another device; Paragraph 0085 for reference to beacon having a sole function of broadcasting a reference signal; Paragraph 0090 for reference to a device receiving a signal from a beacon of a known location; Figure 1 and related text regarding item 140 ‘Beacon’]
beacon outputted by the mobile device [see at least Paragraph 0085 for reference to the term “beacon” being used to describe a device which generates a signal which may be used as a reference signal by another device or person, e.g., so that the other device may determine its own location or position; Paragraph 0090 for reference to the system using the arrival times of signals from various beacons to deduce the device location; Paragraph 0116 for reference to beacons being a part of the positioning system which is used by the mobile gaming devices to determine their positions by emitting a signal throughout the casino; Figure 1 and related text regarding item 140 ‘Beacon’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the casino patron engagement system of Barlow to include the mobile device beacon output and receipt of profile from a beacon of Lutnick. Doing so would allow a mobile gaming device to triangulate its own position within the casino, as stated in Lutnick (Paragraph 0116). This would allow the customer’s location within the property to be known and the staff can deliver service to the customer quickly, as stated by Barlow (Paragraph 0011).

While the combination of Barlow and Lutnick disclose the above limitation regarding the current invention it does not disclose the server configured to responsive to an occurrence of a patron engagement campaign initialization event for a first casino patron, initialize a patron engagement campaign for the first casino patron assign a first one of a plurality of casino employee mobile devices an engagement task of the patron engagement campaign based at least in part on (2) a quantity of tasks assigned to the selected casino employee relative to other casino employees, and at least one of (3a) a patron satisfaction ranking associated with the selected casino employee or (3b) an employee history associated with the casino patron and the selected casino employee; the server, responsive to an occurrence of a patron intervention campaign initialization event for a second casino patron of the plurality of casino patrons based on an estimated emotional state of the second casino patron, initialize a patron intervention campaign for the second casino patron and assign a second one of the plurality of casino employee mobile devices an intervention task of the patron intervention campaign based at least in part on (2) a quantity of tasks assigned to the selected casino employee relative to other casino employees, and at least one of (3a) a patron satisfaction ranking associated with the selected casino employee or (3b) an employee history associated with the casino patron and the selected casino employee; the patron profile data enables the employee application to cause a display device of the employee mobile device to display patron profile information comprising an image of the casino patron and a name of the casino patron; enable the first casino employee mobile device to display a floor map comprising an employee location indicator representing a current location of the first casino employee mobile device and a patron location indicator representing a current location of a first casino patron mobile device of the first casino patron; the patron location indicator being user- selectable to display information for interaction with the first casino patron; assign a higher priority to the patron intervention campaign for the second casino patron than the patron engagement campaign for the first casino patron; wherein the higher priority is graphically indicated on the floor map via the patron location indicator for the first casino patron and a patron location indicator for the second casino patron.
However, Acres discloses the following:
the server configured to responsive to an occurrence of a patron engagement campaign initialization event for a first casino patron [see at least Paragraph 0080 for reference to the system initiating a potentially four-part process primary responder in section, primary responder in associated section, Substitute responder in section, and Substitute responder in associated section to address a received call; Paragraph 0086 for reference to the system initiating a process for locating and dispatching an employee to answer calls and complete tasks]
initialize a patron engagement campaign for the first casino patron assign a first one of a plurality of casino employee mobile devices an engagement task of the patron engagement campaign based at least in part on (1) a location of the first casino employee mobile device, (2) a quantity of tasks assigned to the selected casino employee relative to other casino employees, and at least one of (3a) a patron satisfaction ranking associated with the selected casino employee or (3b) an employee history associated with the casino patron and the selected casino employee [see at least Paragraph 0132 for reference to the section associations shown in Table 2, i.e., dispatch of employees is based on location (and of course qualification to do the job) as determined by the geo-location service instead of Table 2; Paragraph 0137 for reference to the system prioritizing events based on player identity and how busy agents currently are at serving other events; Paragraph 0137 for reference to the system determining that the player has had favorable interactions with one of the available agents in the past and the system assigning the task to the agent; Paragraph 0137 for reference to the system containing a database of all casino employees, their qualifications, training, and history of performance in resolving prior events; Paragraph 0137 for reference to the system consulting the database to determine priority by seeing how well the employee has resolved such calls in general, whether the employee has resolved a call for this player in the past, and, if so, how well he or she resolved the call and what, if any, survey response was made]
initialize a patron intervention campaign for the second casino patron and assign a second one of the plurality of casino employee mobile devices an intervention task of the patron intervention campaign based at least in part on (1) a location of the second casino employee mobile device, (2) a quantity of tasks assigned to the selected casino employee relative to other casino employees, and at least one of (3a) a patron satisfaction ranking associated with the selected casino employee or (3b) an employee history associated with the casino patron and the selected casino employee [see at least Paragraph 0132 for reference to the section associations shown in Table 2, i.e., dispatch of employees is based on location (and of course qualification to do the job) as determined by the geo-location service instead of Table 2; Paragraph 0137 for reference to the system prioritizing events based on player identity and how busy agents currently are at serving other events; Paragraph 0137 for reference to the system determining that the player has had favorable interactions with one of the available agents in the past and the system assigning the task to the agent; Paragraph 0137 for reference to the system containing a database of all casino employees, their qualifications, training, and history of performance in resolving prior events; Paragraph 0137 for reference to the system consulting the database to determine priority by seeing how well the employee has resolved such calls in general, whether the employee has resolved a call for this player in the past, and, if so, how well he or she resolved the call and what, if any, survey response was made]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the information and task assignment of Barlow to include the completion and assignment based on number of tasks and employee history of Acres. Doing so would provide prioritization among the casino guests who should be accorded faster and/or higher levels of service and personalization of all services provided to the extent possible, as stated in Acres (Paragraph 0007).

While Barlow, Lutnik, and Acres discloses the above limitation regarding the current invention, they do not disclose the server configured to, responsive to an occurrence of a patron intervention campaign initialization event for a second casino patron based on an estimated emotional state of the second casino patron, the patron profile data enables the employee application to cause a display device of the employee mobile device to display patron profile information comprising an image of the casino patron and a name of the casino patron; initialize a patron intervention campaign for the second casino patron of the plurality of casino patrons; enable the first casino employee mobile device to display a floor map comprising an employee location indicator representing a current location of the first casino employee mobile device and a patron location indicator representing a current location of a first casino patron mobile device of the first casino patron; the patron location indicator being user- selectable to display information for interaction with the first casino patron; assign a higher priority to the patron intervention campaign for the second casino patron than the patron engagement campaign for the first casino patron; wherein the higher priority is graphically indicated on the floor map via the patron location indicator for the first casino patron and a patron location indicator for the second casino patron.
However, Gililand discloses the following:
the server configured to, responsive to an occurrence of a patron intervention campaign initialization event for a second casino patron based on an estimated emotional state of the second casino patron [see at least Col 19 lines 58-67 for reference to the inventions ability to estimate a players emotional state and generate emotional state data when a player begins a gaming session]
initialize a patron intervention campaign for the second casino patron of the plurality of casino patrons [see at least Col 20 lines 8-14 for reference to one or more triggering conditions associated with the player’s estimated emotional state is satisfied during the gaming session, the gaming system modifies one or more functions, aspects, or features to the gaming system; and/or removes one or more functions, aspects, or features from the gaming system]
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the casino patron engagement system of Barlow to include the patron intervention campaign module of Gilliland. Doing so would, provide an inexpensive way of estimating a player’s emotional state during play of a gaming session to enable a gaming system to enhance the player’s gaming experience, as stated in Gilliland (Col 2 lines 36-39). 

While the combination of Barlow, Lutnik, Acres, and Gililand disclose the limitations above, they do not disclose the patron profile data enables the employee application to cause a display device of the employee mobile device to display patron profile information comprising an image of the casino patron and a name of the casino patron; the system enabling the first casino employee mobile device to display a floor map comprising an employee location indicator representing a current location of the first casino employee mobile device and a patron location indicator representing a current location of a first casino patron mobile device of the first casino patron; the patron location indicator being user-selectable to display information for interaction with the first casino patron; assign a higher priority to the patron intervention campaign for the second casino patron than the patron engagement campaign for the first casino patron; wherein the higher priority is graphically indicated on the floor map via the patron location indicator for the first casino patron and a patron location indicator for the second casino patron.
However, Block discloses the following:
the patron profile data enables the employee application to cause a display device of the employee mobile device to display patron profile information comprising an image of the casino patron and a name of the casino patron [see at least Paragraph 0037 for reference to the casino monitoring module scanning a picture of the person and determining their location on the casino floor; Paragraph 0083 for reference to the system obtaining patron information including account information which can indicate patron’s name, account balances, recent player activity, social contact information, transaction history, etc.; Figure 2 and related text regarding the picture of the patron being displayed]
enable the first casino employee mobile device to display a floor map comprising an employee location indicator representing a current location of the first casino employee mobile device and a patron location indicator representing a current location of a first casino patron mobile device of the first casino patron [see at least Paragraph 0053 for reference to the casino monitoring system visually and dynamically presenting information about items, people, machines, etc., to a casino staff member or a casino patron; see at least Paragraph 0084 for reference to the system accessing information from security devices and sensor to track location of dealers and other staff; Paragraph 0086 for reference to the system presenting relation information on the virtual map; Figure 7 and related text regarding item 726 patron display settings in which patrons and select ‘show staff’ on their map display options; Paragraph 0076 for reference to the system recording information (e.g., patron movements) of casino patrons; Paragraph 0078 for reference to the system generating virtual objects depicting the casino floor objects by utilizing avatars and pre-selected icons and images; Paragraph 0079 for reference to the system determining the location of the casino floor objects in relation to their position on the casino floor; Paragraph 0080 for reference to the inserting the virtual objects onto a virtual floor layout map creating a virtual casino floor map] 
the patron location indicator being user- selectable to display information for interaction with the first casino patron [see at least Paragraph 0060 for reference to the monitoring server presenting selectable overlay objects on the map with cause pop-up displays to appear with information related to any of the virtual objects including information from identification cards carried by a patron or staff members in the casino; Paragraph 0083 for reference to the system obtaining patron information including account information which can indicate patron’s name, account balances, recent player activity, social contact information, transaction history, etc.]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the casino patron engagement system of Barlow to include the interactive casino floor map, current location of both the casino employee and patron mobile device, functionality of Block. Incorporating the interactive casino floor map with current locations of employees and patrons assists casino technicians, security, and other staff who are regularly concerned with monitoring potential problems within a casino, as stated in Block (Paragraph 0053). 

While the combination of Barlow, Lutnik, Acres, Gililand, and Block disclose the limitations above, they do not disclose assigning a higher priority to the campaign for the second casino patron than the campaign of the first casino patron. Also the higher priority is graphically indicated on the floor map via the patron location indicator for the first and second casino patron. 
However, Pennington discloses the following: 
assign a higher priority to the patron intervention campaign for the second casino patron than the patron engagement campaign for the first casino patron [see at least Paragraph 0083 for reference to patrons being ranked and/or categorized based on their value to the casino and different levels of service/attention/comps being provided for patrons having different levels of value; Examiner notes the levels of service as including both intervention and engagement] 
the higher priority is graphically indicated on the floor map via the patron location indicator for the first casino patron and a patron location indicator for the second casino patron [see at least Paragraph 0089 for reference to an icon, pattern, or color being associated with a player/patrons category or rank, e.g., overlaid on a real-time display of a map] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify patron location indicator of Block to include the priority level of Pennington. Including priority level within the patron indicator would assist in identifying certain groups of patrons identified as especially valuable to the casinos and provide a higher level of service to such patrons, as stated by Pennington (Paragraph 0005).
Claim 11
While the combination of Barlow, Lutnick, Acres, Gililand, Block, and Pennington discloses the above limitations, regarding Claim 11, Barlow discloses the following:
the server is configured to determine the location of each of the plurality of casino employee mobile devices based on location data received from the plurality of casino employee mobile devices [see at least Paragraph 0020 for reference to if a guest or patron requests assistance or service at a particular location, locations of hotel staff may be quickly viewed and a staff member in closest proximity may be identified and instructed to provide the guest or patron the requested assistance or service; employees are issued mobile devices by management to monitor staff movements and increase security]
Claim 12
While the combination of Barlow, Lutnick, Acres, Gililand, Block, and Pennington discloses the above limitations, regarding Claim 12, Barlow discloses the following:
the server is configured to determine the location of the first casino patron [see at least Figure 4 item 410 for reference to the system determining the location of user; Paragraph 0058 for reference to the location of the mobile device being determined by beacon data, GPS data, or location sensors]
is configured to assign the first casino employee mobile device the engagement task based at least in part on a location of the first casino employee mobile device relative to the location of the first casino patron [see at least Paragraph 0020 for reference to if a guest or patron requests assistance or service at a particular location, locations of hotel staff may be quickly viewed and a staff member in closest proximity may be identified and instructed to provide the guest or patron the requested assistance or service; employees are issued mobile devices by management to monitor staff movements and increase security]
Claim 14
While the combination of Barlow, Lutnick, Acres, Gililand, Block, and Pennington discloses the above limitations, regarding Claim 14, Barlow discloses the following: 
the server is configured to determine the location of each of the plurality of casino employee mobile devices based on location data received from the plurality of casino employee mobile devices [see at least Paragraph 0020 for reference to if a guest or patron requests assistance or service at a particular location, locations of hotel staff may be quickly viewed and a staff member in closest proximity may be identified and instructed to provide the guest or patron the requested assistance or service; employees are issued mobile devices by management to monitor staff movements and increase security] 
Claim 15
While the combination of Barlow, Lutnick, Acres, Gililand, Block, and Pennington discloses the above limitations, regarding Claim 15, Barlow discloses the following:
the server is configured to determine the location of the second casino patron [see at least Figure 4 item 410 for reference to the system determining the location of user; Paragraph 0058 for reference to the location of the mobile device being determined by beacon data, GPS data, or location sensors]
assign the second casino employee mobile device the intervention task based at least in part on a location of the second casino employee mobile device relative to the location of the second casino patron [see at least Paragraph 0020 for reference to if a guest or patron requests assistance or service at a particular location, locations of hotel staff may be quickly viewed and a staff member in closest proximity may be identified and instructed to provide the guest or patron the requested assistance or service; employees are issued mobile devices by management to monitor staff movements and increase security]
Claim 16
While the combination of Barlow, Lutnick, Acres, Gililand, Block, and Pennington discloses the above limitations, regarding Claim 16, Barlow discloses the following:
the server is configured to maintain a profile for each of a plurality of casino patrons [see at Paragraph 0012 for reference to the application on the customer’s mobile device allowing the creation of a user profile that stores various information about the customer; Paragraph 0047 for reference to the user data including a user profile that can be created by the user, operator, or property]
While Barlow discloses the above limitation regarding a patron profile module configured to maintain profiles for casino patrons, it does not disclose the patron profiles including an estimated emotional state of the corresponding casino patron. 
However, Gilliland discloses the following:
one or more of the patron profiles including an estimated emotional state of the corresponding casino patron [see at least Col 28 lines 7-22 for reference to historical estimated emotional state data from a gaming session being determined and tracked by the gaming system; Figure 3B displays the players estimated emotional state data in a tabular form against the expected emotional response data table]
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the patron profile configuration of Barlow to include the determination of estimated emotional state capabilities of casino patrons of Gilliland. Doing so would, provide an inexpensive way of estimating a player’s emotional state during play of a gaming session to enable a gaming system to enhance the player’s gaming experience, as stated in Gilliland (Col 2 lines 36-39).
Claim 17
Although the combination of Barlow, Lutnick, Acres, Gililand, Block, and Pennington disclose the above limitations, Barlow does not disclose the server configuration to determine the estimated emotional state of a casino patron based at least in part on emotional state estimate data for the casino patron received from a one or more of the plurality of casino employee mobile devices. 
However, Gilliland discloses the following:
the server is configured to determine the estimated emotional state of a casino patron based at least in part on emotional state estimate data for the casino patron received from one or more of the plurality of casino employee mobile devices [see at least Col 28 lines 17-22 for reference to Figure 3B illustrating a table format of players estimated emotional state data against the expected emotional state data for designated events occurring during the gaming session; Figure 3B item 320 for estimated emotional state data and item 330 for expected emotional state data]
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the casino patron engagement system of Barlow to include the emotional state determination of patron profiles of Gilliland. Doing so would, provide an inexpensive way of estimating a player’s emotional state during play of a gaming session to enable a gaming system to enhance the player’s gaming experience, as stated in Gilliland (Col 2 lines 36-39).
Claim 18
While the combination of Barlow, Lutnick, Acres, Gililand, Block, and Pennington discloses the above limitations, regarding Claim 18, Barlow discloses the following:
the server is configured to, responsive to receipt of a patron request, assign a third one of the plurality of the casino employee mobile devices to complete the patron request [see at least Paragraph 0020 for reference to if a guest or patron requests assistance or service at a particular location, locations of hotel staff may be quickly viewed and a staff member in closest proximity may be identified and instructed to provide the guest or patron the requested assistance or service; employees are issued mobile devices by management to monitor staff movements and increase security]
Claim 19
Although the combination of Barlow, Lutnick, Acres, Gililand, Block, and Pennington disclose the above limitations, Barlow does not disclose the patron intervention campaign initialization event occurring for the second casino patron when the estimated emotional state of the second casino patron falls below a threshold. 
However, Gilliland discloses the following:
the patron intervention campaign initialization event occurs for the second casino patron when the estimated emotional state of the second casino patron falls below a threshold [see at least Col 28 lines 22-28 for reference to a feature from the gaming system when the player’s estimated emotional state data reaches one of the thresholds during the gaming session; Col 25 lines 22-28 for reference to the gaming system modifying any suitable function when the player’s estimated emotional state reaches one of the thresholds during a gaming session and upon reaching a triggering condition the gaming system performs various actions; Col 3 lines 1-21 for reference to the gaming system establishing a player’s neutral emotional state at magnitude 0 but player losing five consecutive games and the event associating with a negative emotional response having a magnitude of 5 which satisfies a triggering condition when the player’s emotional state reaches a negative emotional state having a magnitude of 5 and when this state is reached the gaming system provides a free play of a bonus game to the player; Examiner notes the player’s emotional state at magnitude 5 as representing ‘falling below a threshold’ of emotional state neutral magnitude 0]
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the casino patron engagement system of Barlow to include the patron intervention campaign initialization of Gilliland. Doing so would, provide an inexpensive way of estimating a player’s emotional state during play of a gaming session to enable a gaming system to enhance the player’s gaming experience, as stated in Gilliland (Col 2 lines 36-39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683